




Exhibit 10.1














LANDAMERICA FINANCIAL GROUP, INC.
EXECUTIVE VOLUNTARY DEFERRAL PLAN










































Effective
December 1, 1998


Amended and Restated
Effective
November 3, 2008





 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS





 
Page
     
ARTICLE I
Definition of Terms
1
 
1.1
 
Account
1
 
1.2
 
Administrator
1
 
1.3
 
Affiliate
1
 
1.4
 
Annual Bonus Date
1
 
1.5
 
Beneficiary
2
 
1.6
 
Benefit Commencement Date
2
 
1.7
 
Board
2
 
1.8
 
Bonus
2
 
1.9
 
Closing Price
2
 
1.10
 
Code
2
 
1.11
 
Committee
2
 
1.12
 
Corporation
2
 
1.13
 
Death Benefit
2
 
1.14
 
Deferral Amount
2
 
1.15
 
Deferral Benefit
2
 
1.16
 
Deferral Contribution
2
 
1.17
 
Deferral Election
2
 
1.18
 
Deferral Premium
3
 
1.19
 
Deferral Year
3
 
1.20
 
Deferred Cash Account
3
 
1.21
 
Deferred Stock Unit
3
 
1.22
 
Deferred Stock Unit Account
3
 
1.23
 
Disabled and Disability
3
 
1.24
 
Effective Date
3
 
1.25
 
Eligible Executive
3
 
1.26
 
Key Employee
4
 
1.27
 
Participant
4
 
1.28
 
Plan
4
 
1.29
 
Plan Year
4
 
1.30
 
Rate of Return
4
 
1.31
 
Retirement
4
         
ARTICLE II
Eligibility and Participation
5
 
2.1
 
Eligibility
5
 
2.2
 
Participation
5
 
2.3
 
Commencement of Active Participation
5
 
2.4
 
Length of Participation
5
         




 
 

--------------------------------------------------------------------------------

 



ARTICLE III
Determination of Deferral
6
 
3.1
 
Deferral Benefit
6
 
3.2
 
Deferral Election
6
 
3.3
 
Subtractions from Deferred Cash Account and Deferred Stock Unit Account
8
 
3.4
 
Crediting of Interest to Deferred Cash Account
8
 
3.5
 
Equitable Adjustment in Case of Error or Omission
8
 
3.6
 
Statement of Benefits
8
         
ARTICLE IV
Accounts and Investments
9
 
4.1
 
Accounts
9
 
4.2
 
Deferred Stock Units
9
 
4.3
 
Hypothetical Nature of Accounts and Investments
10
         
ARTICLE V
Vesting
11
         
ARTICLE VI
Death Benefits
12
 
6.1
 
Pre-Benefit Commencement Date Death Benefit
12
 
6.2
 
Post-Benefit Commencement Date Death Benefit
12
         
ARTICLE VII
Payment of Benefits
13
 
7.1
 
Payment of Deferral Benefit
13
 
7.2
 
Payment of Death Benefit
13
 
7.3
 
Form of Payment of Deferral Benefit
13
 
7.4
 
Benefit Determination and Payment Procedure
13
 
7.5
 
Payments to Minors and Incompetents
13
 
7.6
 
Distribution of Benefit When Distributee Cannot be Located
14
 
7.7
 
Deferral Benefit Upon Disability or Termination of Employment At or After Age 65
14
 
7.8
 
Acceleration of Benefits Prohibited
14
         
ARTICLE VIII
Beneficiary Designation
15
         
ARTICLE IX
Withdrawals
16
 
9.1
 
No Withdrawals Permitted
16
 
9.2
 
Hardship Exemption
16
         
ARTICLE X
Funding
17
         




 
  ii

--------------------------------------------------------------------------------

 



ARTICLE XI
Change of Control
18
 
11.1
 
Change of Control
18
 
11.2
 
Effect of Change of Control
19
         
ARTICLE XII
Plan Administration
21
 
12.1
 
Appointment of Administrator
21
 
12.2
 
Duties and Responsibilities of Plan Administrator
21
 
12.3
 
Claims Procedures
21
         
ARTICLE XIII
Amendment or Termination of Plan
23
         
ARTICLE XIV
Miscellaneous
24
 
14.1
 
Non-assignability
24
 
14.2
 
Notices and Elections
24
 
14.3
 
Delegation of Authority
24
 
14.4
 
Service of Process
24
 
14.5
 
Governing Law
24
 
14.6
 
Binding Effect
24
 
14.7
 
Severability
24
 
14.8
 
Gender and Number
24
 
14.9
 
Title and Captions
24
 
14.10
 
Stock Subject to Plan
24
 
14.11
 
Effective Date/Term
25






 
iii 

--------------------------------------------------------------------------------

 


LandAmerica Financial Group, Inc.
Executive Voluntary Deferral Plan


LandAmerica Financial Group, Inc. (the “Corporation”) initially adopted the
LandAmerica Financial Group, Inc. Executive Voluntary Deferral Plan (the “Plan”)
effective as of December 1, 1998 to provide certain key executives an
opportunity to defer receipt of bonus payments as well as an opportunity for
such key executives to align their interests with the Corporation by being tied
to the performance of the Corporation’s common stock.  The Corporation amended
and restated the Plan, effective January 1, 2004.  The Plan is further amended
and restated as described below.


Effective January 1, 2005, the Plan is amended to conform to the requirements of
section 409A of the Internal Revenue Code.  These amendments apply solely to
amounts accrued on and after January 1, 2005, plus any amounts accrued prior to
January 1, 2005, that are not earned and vested as of December 31,
2004.  Amounts accrued prior to January 1, 2005, that are earned and vested as
of December 31, 2004, shall remain subject to the terms of the Plan as in effect
on December 31, 2004.




ARTICLE I
Definition of Terms


The following words and terms as used in
this  Plan  shall  have  the  meaning  set  forth  below,  unless  a different
meaning is clearly required by the context:


1.1           Account.  A bookkeeping account established for a Participant
under Article IV hereof.  Effective January 1, 2005, the Corporation shall
maintain a Pre-2005 Account and Post-2004 Account for each Participant.  A
Participant’s Pre-2005 Account shall document the amounts deferred under the
Plan by the Participant and any other amounts credited hereunder which are
earned and vested prior to January 1, 2005, plus earnings thereon.  A
Participant’s Post-2004 Account shall document the amounts deferred under the
Plan by the Participant and any other amounts credited hereunder on and after
January 1, 2005, plus earnings thereon.  Where applicable, a Participant’s
Pre-2005 Account and Post-2004 Account may be referred to collectively as the
Participant’s “Account.”


1.2           Administrator.  The Administrator of the Plan appointed under
Section 12.1.


1.3           Affiliate.  Any subsidiary, parent, affiliate, or other related
business entity to the Corporation.


1.4           Annual Bonus Date.  The date in a particular year on which the
Bonus awarded to those Participants who receive solely one Bonus award per year
becomes payable or would otherwise become payable, but for a Participant’s
Deferral Election.

 

--------------------------------------------------------------------------------

 

1.5           Beneficiary.  The person or persons designated by a Participant or
otherwise entitled pursuant to Section 8.1 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.


1.6           Benefit Commencement Date.  The date irrevocably elected by the
Participant pursuant to Section 3.2, which date may not be later than the
Participant’s 70th birthday.  Except as provided in Section 3.2(b)(ix), the same
Benefit Commencement Date shall be required for all Deferral Contributions made
and Deferral Benefits attributable to a Plan Year.  Unless otherwise approved by
the Administrator or otherwise provided in this Plan, the Benefit Commencement
Date elected by the Participant must be the 15th day of April of a year
permitted by Section 3.2.


1.7           Board.  The present and any succeeding Board of Directors of the
Corporation, unless such term is used with respect to a particular Affiliate and
its Directors, in which event it shall mean the present and any succeeding Board
of Directors of that Affiliate.


1.8           Bonus.  Compensation paid to a Participant for services rendered
to the Corporation or an Affiliate, which is designated as a “bonus” by the
Committee and which shall include without limitation any pre-tax or sub-goal
bonuses.


1.9           Closing Price. The closing price of a share of common stock of the
Corporation as reported on the New York Stock Exchange composite tape on such
day or, if the common stock of the Corporation was not traded on the New York
Stock Exchange on such day, then on the next preceding day that the common stock
of the Corporation was traded on such exchange, all as reported by such source
as the Administrator may select.


1.10           Code.  The Internal Revenue Code of 1986, as the same may be
amended from time to time.


1.11           Committee.  The Executive Compensation Committee of the Board.


1.12           Corporation.  LandAmerica Financial Group, Inc., or any successor
thereto.


1.13           Death Benefit.  The benefit with respect to a Participant due a
Participant’s Beneficiary, determined in accordance with Article VI hereof.


1.14           Deferral Amount.  With respect to each Plan Year, the sum of the
Deferral Contributions of a Participant with respect to his Bonus to be earned
during the Plan Year.


1.15           Deferral Benefit.  The balance in a Participant’s Deferred Cash
Account and Deferred Stock Unit Account.


1.16           Deferral Contribution. The portion of a Participant’s Bonus,
which is deferred under the Plan.


1.17           Deferral Election.  An irrevocable election of a Deferral Amount
in writing executed by the Eligible Executive or Participant and timely filed
with the Administrator.

 

 



 
2

--------------------------------------------------------------------------------

 



1.18           Deferral Premium.  Additional Deferred Stock Units awarded to a
Participant who elects to defer his Bonus into the Deferred Stock Unit Account
equal to twenty percent of the Participant’s Deferral Contribution into the
Deferred Stock Unit Account for a given Plan Year.


1.19           Deferral Year.  The Plan Year with respect to which a Deferral
Contribution is made.  For purposes hereof, a Deferral Contribution is
considered made with respect to the Plan Year in which the Bonus deferred was
earned.


1.20           Deferred Cash Account.  An unfunded, bookkeeping account
maintained on the books of the Corporation for a Participant, which reflects the
Participant’s Deferral Contributions made under the Plan and is treated as
invested in a fixed return cash account as described in the Plan.  Separate
subdivisions of the Deferred Cash Account shall continue to be maintained to
reflect Deferral Contributions made and Deferral Benefits attributable with
respect to each Plan Year.


1.21           Deferred Stock Unit.  A hypothetical share of the Corporation’s
common stock.


1.22           Deferred Stock Unit Account.  An unfunded, bookkeeping account
maintained on the books of the Corporation for a Participant, which reflects his
interest in amounts attributable to his Deferred Contributions under the Plan
and is treated as invested in Deferred Stock Units as described in the
Plan.  Separate subdivisions of the Deferred Stock Unit Account shall be
maintained to reflect Deferral Contributions made and Deferral Benefits
attributable with respect to each Plan Year and within each Plan Year, the
Deferral Contributions and Deferral Benefits attributable to Deferral
Contributions of Bonus and Deferral Premiums.


1.23           Disabled and Disability. With respect to a Participant’s Pre-2005
Account, shall have the meanings assigned to such terms in the Corporation’s
Long-Term Disability Plan.  With respect to a Participant’s Post-2004 Account,
“Disabled” and “Disability” mean the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, is receiving benefits under the Corporation’s Long-Term Disability Plan
for a period of not less than three months.


1.24           Effective Date.  The Effective Date of the Plan is December 1,
1998.


1.25           Eligible Executive.  Effective for individuals who become
Participants on or after March 1, 2006, an executive who has the rank Senior
Vice-President of the Corporation, or higher, and other highly compensated
individuals designated by the Committee, or the Corporation, in their sole
discretion; provided, however, any executive who is an Active Participant in a
Plan Year but fails to meet the preceding definition of Eligible Executive for a
subsequent Plan Year shall remain an Eligible Executive provided he remains an
Active Participant.

 

 



 
3

--------------------------------------------------------------------------------

 

1.26           Key Employee. An Eligible Executive who, as of December 31 of any
Plan Year, satisfies the requirements of Code section 416(i) without regard to
Code section 416(i)(5) will be considered a Key Employee for purposes of the
Plan for the 12-month period commencing on the next following April 1.


1.27           Participant.  An Eligible Executive who elects to participate in
the Plan, and further differentiated as follows:


(i)
“Active Participant”: A Participant who has an election to make Deferral
Contributions to the Plan in effect at the time in question.



(ii)
“Inactive Participant”: A Participant who does not have an election to make
Deferral Contributions to the Plan in effect at the time in question.



1.28           Plan.  This document, as contained herein or duly amended, which
shall be known as the “LandAmerica Financial Group, Inc. Executive Voluntary
Deferral Plan” as amended and restated effective November 3, 2008.


1.29           Plan Year.  The calendar year during which a Participant’s Bonus
is earned.


1.30           Rate of Return.  The fixed rate of return for allocations made by
a Participant to a Deferred Cash Account.  Such rate of return shall be eight
percent until, if ever, increased by the Compensation Committee.


1.31           Retirement.  With respect to a Participant’s Pre-2005 Account,
“Retirement” means a Participant’s termination of employment with the
Corporation or an Affiliate at or after age 65.  With respect to a Participant’s
Post-2004 Account, “Retirement” means a Participant’s termination of employment
with the Corporation or an Affiliate at or after age 55.



 

 



 
4

--------------------------------------------------------------------------------

 



ARTICLE II
Eligibility and Participation


2.1           Eligibility.  Each Eligible Executive shall be eligible to
participate in the Plan and to defer Bonus for such Plan Year as provided in
this Plan.  Any questions as to whether an executive of the Corporation or an
Affiliate is eligible to participate shall be determined by the Administrator,
in its sole discretion, in accordance with Corporation policy, if any, on such
matters.


2.2           Participation.


(a)           In order to become an Active Participant and to make Deferral
Contributions with respect to a Plan Year, an Eligible Executive must file with
the Administrator a Deferral Election, in accordance with the terms and
conditions set forth in Section 3.2.  Except as provided in subsection (b)
below, such Deferral Election must be filed no later than the December 31
preceding such Plan Year or at such earlier time as may be set by the Committee
in its sole discretion.


(b)           Effective for Eligible Executives who become eligible to
participate in the Plan on or after January 1, 2006, for any Plan Year in which
an Eligible Executive becomes eligible to participate in the Plan, the Eligible
Executive must make an initial Deferral Election within thirty days after the
date he or she becomes eligible.  Such Deferral Election shall be valid only
with respect to the portion of the Bonus equal to (x) the total amount of the
Eligible Executive’s Bonus multiplied by (y) the ratio of the number of days
remaining in the service period for which the Bonus is paid after the election,
over the total number of days in such service period.


(c)           By executing and filing such election with the Administrator, an
Eligible Executive consents and agrees to the following:


(i)
To execute such applications and take such physical examinations and to supply
truthfully and completely such information as may be requested by any health
questionnaire provided by the Administrator;



(ii)
To be bound by all terms and conditions of the Plan and all amendments thereto.



2.3           Commencement of Active Participation. An Eligible Executive shall
become an Active Participant with respect to a Plan Year only if he is expected
to have a Bonus during such Plan Year, and he timely files and has in effect a
Deferral Election for such Plan Year.


2.4           Length of Participation. An individual who is or becomes a
Participant shall be or remain an Active Participant as long as he has a
Deferral Election in effect; and he shall be or remain an Inactive Participant
as long as he is entitled to future benefits under the terms of the Plan and is
not considered an Active Participant.



 

 



 
5

--------------------------------------------------------------------------------

 



ARTICLE III
Determination of Deferral


3.1           Deferral Benefit. For purposes hereof, a Participant’s Deferral
Benefit shall be the balance in his Deferred Cash Account and his Deferred Stock
Unit Account at the time in question.


3.2           Deferral Election.


(a)           Subject to the restrictions and conditions hereinafter provided, a
Participant may irrevocably elect, as a Deferral Contribution with respect to a
Plan Year, to defer part of the Participant’s Bonus for a given Plan Year, which
is specified in his Deferral Election for such Plan Year in accordance with the
conditions set forth in this Section 3.2.  Any such Deferral Election must be
filed with the Administrator at the time required under Section 2.2(a).


(b)           The following conditions apply:


(i)
The maximum Deferral Contribution with respect to any Participant for a Plan
Year shall be ninety-five percent (95%) of his Bonus for such Plan Year, and
such election shall be expressed by the Participant’s indication of (x) the
excess of a dollar level, (y) a stated percentage, or (z) a stated percentage of
the excess of a dollar level of the Participant’s Bonus for a given Plan Year.



(ii)
Deferral Contributions shall be credited to the Participant’s account as of the
last day of the month in which the Bonus would otherwise be paid to the
Participant. The Participant shall indicate on his election form how the
Deferral Contribution is to be allocated between the Participant’s Deferred Cash
Account and the Participant’s Deferred Stock Unit Account.  To the extent that a
Participant elects to defer amounts into his Deferred Cash Account, the
Participant’s Deferred Cash Account shall be credited with the dollar amount of
the Deferral Contribution allocated to such Account.  To the extent that a
Participant elects to defer amounts into his Deferred Stock Unit Account, the
Participant’s Deferred Stock Unit Account shall be credited with that number of
Deferred Stock Units determined by dividing the dollar amount of the
Participant’s Deferral Contribution to the Deferred Stock Unit Account by the
Closing Price on the day the Deferred Stock Units are credited to the
Participant’s Account.



(iii)
A Participant who makes a Deferral Contribution for a given Plan Year into the
Participant’s Deferred Stock Unit Account shall receive a Deferral Premium of
additional Deferred Stock Units equal to twenty percent of the Participant’s
Deferral Contribution to his Deferred Stock Unit Account for such Plan
Year.  The Deferral Premium shall be credited to the Participant’s Deferred
Stock Unit Account in addition to the Deferred Stock Units received as a result
of the election to defer the Participant’s Bonus, although such Deferral Premium
shall be subject to certain vesting requirements set forth in (ix) below.  The
Deferral Premium shall be credited to the Participant’s Deferred Stock Unit
Account as of the first day of March of the year following the


 

 



 
6

--------------------------------------------------------------------------------

 

 
Deferral Year.  The number of Deferred Stock Units credited shall be determined
by dividing the Deferral Premium by the Closing Price on the day the Deferred
Stock Units are credited to the Participant’s Account.



(iv)           A separate Deferral Election must be filed for each Plan Year.


(v)
Each Deferral Election shall be made on a form provided by the Administrator and
shall specify any such information as the Administrator may require.



(vi)           A Deferral Election must specify the manner of payment and the
period of payment.  A Participant may elect to receive a lump sum payment or
annual or quarterly installment payments over a term of years of up to fifteen
years.


(vii)           A Deferral Election must specify the Benefit Commencement
Date.  The deferral period must be at least three years, or, if shorter, extend
to the Participant’s 70th birthday.  The Benefit Commencement Date must be April
15 of the year payments are to begin and may be (A) any April 15 that is at
least three years after the end of the Plan Year in which the Bonus is earned
but no later than the Participant’s 70th birthday, or (B) the later of (x) any
April 15 that is at least three years after the end of the Plan Year in which
the Bonus is earned but no later than the Participant’s 70th birthday, or (y)
the April 15 following Participant’s termination of employment with the
Corporation or an Affiliate but no later than the Participant’s 70th
birthday.  The Benefit Commencement Date specified in the Participant’s Deferral
Election may be accelerated upon the Participant’s death, Disability,
termination of employment at or after age 65 or upon a Change of Control as
further provided in this Plan.  In the event a Participant has elected a Benefit
Commencement Date for a Plan Year prior to the 2004 Plan Year other than the
15th day of April, such Benefit Commencement Date shall be the 15th day of April
of the year that includes the elected Benefit Commencement Date.


(viii)                      Notwithstanding subsection (b)(vii) above, a Benefit
Commencement Date of a Participant who is a Key Employee that occurs in
accordance with item (B)(2) of that subsection (termination of employment) may
be adjusted for his Post-2004 Account to the first day of the month following
the six–month anniversary of the Participant’s termination of employment.  Such
adjustment shall occur only if it results in a Benefit Commencement Date that is
later than the Benefit Commencement Date specified in the Participant’s Deferral
Election.


(ix)           With respect to a Participant’s Pre-2005 Account, a Participant
shall have the option of postponing the elected Benefit Commencement Date of a
Deferral Benefit whether from the Participant’s Deferred Cash Account or
Deferred Stock Unit Account by making an irrevocable election to roll over such
Deferral Benefit at least one year before such Benefit Commencement Date,
provided that the Participant may not postpone the elected Benefit Commencement
Date past the Participant’s 70th birthday. With respect to a Participant’s
Post-2004 Account, a Participant shall have the option of postponing a Benefit
Commencement Date elected in accordance with subsection (b)(vii)(A) or (B)(1)
above of, whether from the Participant’s Deferred Cash Account or

 

 



 
7

--------------------------------------------------------------------------------

 

Deferred Stock Unit Account, for a period not less than five years by making an
irrevocable election to do so, provided such election is made at least twelve
months before the otherwise scheduled Benefit Commencement Date.  In addition,
such an election may not take effect for twelve months after the date of the
election and may be made only if the Participant’s 70th birthday would not occur
prior to the minimum five-year period described in the preceding sentence.  A
Participant shall make such election, whether for his Pre-2005 Account or
Post-2004 Account, on a form designated by the Administrator.


(x)           The Participant shall forfeit a Deferral Premium (and any
dividends credited to the Participant’s Deferred Stock Unit Account as a result
of such Deferral Premium) if the Participant separates from service to the
Corporation or an Affiliate before the third anniversary of the first day of
March of the year following the Deferral Year (second anniversary in the case of
deferral contributions for Plan Years prior to the 2004 Plan Year) for any
reason other than (x) on account of the Participant’s death, Disability or
Retirement or (y) following a Change of Control with respect to Deferral
Premiums earned before the Change of Control.


3.3           Subtractions from Deferred Cash Account and Deferred Stock Unit
Account. All distributions from a Participant’s Deferred Cash Account and
Deferred Stock Unit Account shall be subtracted when such distributions are
made.


3.4           Crediting of Interest to Deferred Cash Account.  There shall be
credited to each Participant’s Deferred Cash Account an amount representing
interest on the balance of such account.  Interest shall be credited as
earned.  Such interest shall be based on the applicable Rate of Return for the
Plan Year.  The Participant shall forfeit fifty percent of any interest earned
with respect to a Deferral Contribution if the Participant separates from
service to the Corporation or an Affiliate before the third anniversary of the
first day of March of the year following the Deferral Year other than (x) on
account of the Participant’s death, Disability or Retirement or (y) following a
Change of Control with respect to Deferral Contributions made before the Change
of Control; provided, however, this forfeiture provision shall not apply to
interest earned on Deferral Contributions made for Plan Years before the 2004
Plan Year.


3.5           Equitable Adjustment in Case of Error or Omission. If an error or
omission is discovered in the Deferred Cash Account and Deferred Stock Unit
Account of a Participant, the Administrator shall make such equitable
adjustments as the Administrator deems appropriate.


3.6           Statement of Benefits. Within a reasonable time after the end of
the Plan Year and at the date a Participant’s Deferral Benefit or Death Benefit
becomes payable under the Plan, the Administrator shall provide to each
Participant (or, if deceased, to his Beneficiary) a statement of the benefit
under the Plan.



 

 



 
8

--------------------------------------------------------------------------------

 



ARTICLE IV
Accounts and Investments


4.1           Accounts.   A separate Pre-2005 Account and Post-2004 Account
under the Plan shall be established for each Participant.  Such Account shall be
(a) credited with the amounts credited in accordance with Section 3.2, (b)
credited (or charged, as the case may be) with the investment results determined
in accordance with Section 4.2, and (c) charged with the amounts paid by the
Plan to or on behalf of the Participant in accordance with Article VII.  With
each Participant’s Account, separate subaccounts including a Deferred Stock Unit
Account and a Deferred Cash Account shall be maintained.


4.2           Deferred Stock Units.  Except as provided below, a Participant’s
Deferred Stock Unit Account shall be treated as if it were invested in Deferred
Stock Units that are equivalent in value to the fair market value of the shares
of the Corporation’s common stock in accordance with the following rules:


(a)           The number of Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account shall be increased on each date on which a dividend
is paid on the Corporation’s common stock.  The number of additional Deferred
Stock Units credited to a Participant’s Deferred Stock Unit Account as a result
of such increase shall be determined by (i) multiplying the total number of
Deferred Stock Units (with fractional Deferred Stock Units rounded off to the
nearest thousandth) credited to the Participant’s Deferred Stock Unit Account
immediately before such increase by the amount of the dividend paid per share of
the Corporation’s common stock on the dividend payment date, and (ii) dividing
the product so determined by the Closing Price on the dividend payment date.


(b)           The dollar value of the Deferred Stock Units credited to a
Participant’s Deferred Stock Unit Account on any date shall be determined by
multiplying the number of Deferred Stock Units (including fractional Deferred
Stock Units) credited to the Participant’s Deferred Stock Unit Account by the
Closing Price on that date.


(c)           In the event of a transaction or event described in this
subsection (c), the number of Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account shall be adjusted in such manner as the Board, in
its sole discretion, deems equitable.  A transaction or event is described in
this subsection (c) if (i) it is a dividend (other than regular quarterly
dividends) or other distribution (whether in the form of cash, shares, other
securities, or other property), extraordinary cash dividend, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, repurchase, or exchange of shares or other securities, the
issuance or exercisability of stock purchase rights, the issuance of warrants or
other rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Board determines that such transaction or
event affects the shares of the Corporation’s common stock, such that an
adjustment pursuant to this subsection (c) is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 

 



 
9

--------------------------------------------------------------------------------

 

4.3           Hypothetical Nature of Accounts and Investments.  Each Account
established under this Article IV shall be maintained for bookkeeping purposes
only.  Neither the Plan nor any of the Accounts established under the Plan shall
hold any actual funds or assets.  The Deferred Stock Units established hereunder
shall be used solely to determine the amounts to be paid hereunder, shall not
represent an equity security of the Corporation, and shall not carry any voting
or dividend rights.



 

 



 
10

--------------------------------------------------------------------------------

 



ARTICLE V
Vesting


A Participant’s Deferred Cash Account and Deferred Stock Unit Account shall be
fully vested and non-forfeitable at all times, except that Deferral Premiums and
any dividends credited to the Participant’s Deferred Stock Unit Account as a
result of such Deferral Premiums shall vest as provided in Section 3.2(b)(ix)
and interest credited to the Participant’s Deferred Cash Account shall vest as
provided in Section 3.4.



 

 



 
11

--------------------------------------------------------------------------------

 



ARTICLE VI
Death Benefits


6.1           Pre-Benefit Commencement Date Death Benefit. In the event that a
Participant dies prior to his Benefit Commencement Date, the Beneficiary of such
Participant shall be entitled to receive as a Death Benefit an amount equal to
the Deferral Benefit that the Participant would have received had the
Participant lived to his Benefit Commencement Date and received the full
Deferral Benefit.  This Death Benefit shall be calculated by (a) increasing the
Participant’s Account by the value of any amounts deferred by the Participant
that have not yet been credited to the Account, (b) crediting the Participant’s
Deferred Stock Unit Account with any Deferral Premiums owed to the Participant
that have not been credited, and (c) increasing the value of the Participant’s
Deferred Cash Account by the amount that would have been credited as interest at
the Rate of Return from the date of death through the Participant’s Benefit
Commencement Date assuming, for purposes of this additional interest crediting
only, the Participant’s Deferred Stock Unit Account had been converted to a
Deferred Cash Account and added to the Participant’s existing Deferred Cash
Account as of the first day of the month following the Participant’s date of
death.  This Death Benefit shall be paid pursuant to the Participant’s election
form except that the payment shall be made, or begin, no more than ninety days
after the Participant’s date of death.  To the extent not paid out in a lump sum
payment, the Participant’s Deferred Stock Unit Account will continue to be
credited with additional Deferred Stock Units in accordance with Section 4.2 and
the Participant’s Deferred Cash Account, as adjusted by this Section 6.1, shall
accrue interest thereafter at the Rate of Return.


6.2           Post-Benefit Commencement Date Death Benefit.  In the event that a
Participant dies after his Benefit Commencement Date, then the Beneficiary of
such Participant shall be entitled to receive as a Death Benefit a continuation
of the payment of the Deferral Benefit in the same manner and in the same amount
that the Participant would have received had the Participant lived to receive
the Deferral Benefit.



 

 



 
12

--------------------------------------------------------------------------------

 



ARTICLE VII
Payment of Benefits


7.1           Payment of Deferral Benefit. A Participant’s Deferral Benefit, if
any, shall become payable to the Participant as of the Benefit Commencement Date
specified in his Deferral Election (or adjusted Benefit Commencement Date
described in Section 3.2(b)(viii) or 7.7(b)) and shall be made as soon
thereafter as is administratively practical.  The first payment made on an
adjusted Benefit Commencement Date shall include a single lump sum “catch-up”
amount equal to the sum of the payments that would have been made to the
Participant during the period preceding the adjusted Benefit Commencement Date
if no adjustment had been made.  A Participant shall be paid his Deferral
Benefit in a lump sum or in periodic installment payments payable quarterly or
annually for the period irrevocably elected by the Participant pursuant to
Section 3.2.  If the Participant has elected to receive the Deferral Benefit in
installments, each of the Participant’s installment payments shall be comprised
of accrued interest, if any, and that portion of the Participant’s Deferral
Benefit equal to the balances in the Participant’s Deferred Cash Account and
Deferred Stock Unit Account divided by the number of remaining installment
payments to be made to the Participant.  Annual installment payments shall be
made as of the 15th day of April of each year and shall be made as soon
thereafter as administratively practical.  Quarterly installments shall be made
as of the 15th day of each January, April, July and October and shall be made as
soon thereafter as administratively practical.


7.2           Payment of Death Benefit.  A Participant’s Death Benefit shall be
payable to his Beneficiary as set forth in Article VI.


7.3           Form of Payment of Deferral Benefit. A Participant’s Deferred
Stock Unit Account shall be paid in shares of the Corporation’s common stock
with fractional shares paid in cash, and the Deferred Cash Account shall be paid
in cash.


7.4           Benefit Determination and Payment Procedure.  The Administrator
has the authority, in its sole discretion and judgment to make all
determinations concerning eligibility for benefits under the Plan, the time or
terms of payment, and the form or manner of payment to the Participant or the
Participant’s Beneficiary, in the event of the death or Disability of the
Participant.  The Administrator shall promptly notify the Corporation of each
such determination that benefit payments are due and provide to the Corporation
all other information necessary to allow the Corporation to carry out said
determination, whereupon the Corporation shall pay such benefits in accordance
with the Administrator’s determination.


7.5           Payments to Minors and Incompetents.  If a Participant or
Beneficiary entitled to receive any benefits hereunder is a minor or is adjudged
to be legally incapable of giving valid receipt and discharge for such benefits,
or is deemed so by the Administrator, benefits will be paid to such person as
the Administrator may designate for the benefit of such Participant or
Beneficiary.  Such payments shall be considered a payment to such Participant or
Beneficiary and shall, to the extent made, be deemed a complete discharge of any
liability for such payments under the Plan.

 

 



 
13

--------------------------------------------------------------------------------

 

7.6           Distribution of Benefit When Distributee Cannot Be Located.  The
Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant or a Participant’s Beneficiary entitled to
benefits under the Plan, including the mailing by certified mail of a notice to
the last known address shown on the Corporation’s or the Administrator’s
records.  If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Corporation shall continue to hold the benefit due such person, subject to any
applicable statute of escheats.


7.7           Deferral Benefit Upon Disability or Termination of Employment At
or After Age 65.


(a)           In the event of the Participant’s Disability prior to his selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date shall be
adjusted to the first day of the month following the Participant’s
Disability.  The Participant’s Account shall be increased as of such date by (i)
the value of any amounts deferred by the Participant that have not yet been
credited to the Participant’s Account and (ii) any Deferral Premium owed to the
Participant that has not been credited.  To the extent not paid out in a lump
sum payment, the Deferred Stock Unit Account of a Participant who has elected to
receive his Deferral Benefit in installments shall continue to be credited with
additional Deferred Stock Units in accordance with Section 4.2. The Deferred
Cash Account shall continue to accrue interest at the Rate of Return. The
Participant’s Deferral Benefit shall be paid in the manner prescribed on the
Participant’s election form, except with regard to the Participant’s originally
selected Benefit Commencement Date.


(b)           In the event of the Participant’s termination of employment at or
after age 65 prior to his selected Benefit Commencement Date, the Participant’s
Benefit Commencement Date for his Pre-2005 Account shall be adjusted to the
first day of the month following the Participant’s termination of employment at
or after age 65.  The Participant’s Pre-2005 Account shall be increased as of
the applicable date by (i) the value of any amounts deferred by the Participant
that have not yet been credited to the Participant’s Account and (ii) any
Deferral Premium owed to the Participant that has not been credited.  To the
extent not paid out in a lump sum payment, the Deferred Stock Unit Account of a
Participant who has elected to receive his Deferral Benefit in installments
shall continue to be credited with additional Deferred Stock Units in accordance
with Section 4.2.  The Deferred Cash Account shall continue to accrue interest
at the Rate of Return.  The Participant’s Deferral Benefit for his Pre-2005
Account shall be paid in the manner prescribed on the Participant’s election
form, except with regard to the Participant’s originally selected Benefit
Commencement Date.  The Participant’s Post-2004 Account shall be paid in the
manner prescribed on the Participant’s election form.


7.8           Acceleration of Benefits Prohibited.  Except as provided in
Treasury Regulations, no acceleration in the time or schedule of any payment or
amount scheduled to be paid from the Participant’s Post-2004 Account is
permitted.



 

 



 
14

--------------------------------------------------------------------------------

 



ARTICLE VIII
Beneficiary Designation


A Participant may designate a Beneficiary and a contingent Beneficiary.  Any
Beneficiary designation made hereunder shall be effective only if properly
signed and dated by the Participant and delivered to the Administrator prior to
the time of the Participant’s death.  The most recent Beneficiary designation
received by the Administrator shall be the effective Beneficiary designation for
all Plan Years and shall supercede all prior Beneficiary designations unless
specifically designated otherwise.  Any Beneficiary designation hereunder shall
remain effective until changed or revoked hereunder.


A Beneficiary designation may be changed by the Participant at any time, or from
time to time, by filing a new designation in writing with the Administrator.


If the Participant dies without having designated a Beneficiary or a contingent
Beneficiary or if the Participant dies and the Beneficiary and contingent
Beneficiary so named by the Participant have both predeceased the Participant,
then the Participant’s estate shall be deemed to be his Beneficiary.  In the
event that the Participant dies and the Beneficiary so named by the Participant
has predeceased the Participant, then the surviving contingent Beneficiary, if
any, shall be the Beneficiary.


If a Beneficiary of the Participant shall survive the Participant but shall die
before the Participant’s entire benefit under the Plan has been distributed,
then the unpaid balance thereof shall be distributed to any other beneficiary
named by the deceased Beneficiary to receive his interest or, if none, to the
estate of the deceased Beneficiary.



 

 



 
15

--------------------------------------------------------------------------------

 



ARTICLE IX
Withdrawals


9.1           No Withdrawals Permitted.  No withdrawals or other distributions
shall be permitted from the Deferred Cash Account and Deferred Stock Unit
Account except as specifically provided in Articles VII and IX.


9.2           Hardship Exemption.


(a)           A distribution of a portion of the Participant’s Deferral Account
because of an Unforeseeable Emergency will be permitted only to the extent
required by the Participant to satisfy the emergency need.  Whether an
Unforeseeable Emergency has occurred will be determined solely by the
Administrator. Distributions in the event of an Unforeseeable Emergency may be
made by and with the approval of the Administrator upon written request by a
Participant.


(b)           An “Unforeseeable Emergency” is defined as a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.  The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any event, any
distribution under this Section 9.2 shall not exceed the remaining amount
required by the Participant to resolve the hardship after (i) reimbursement or
compensation through insurance or otherwise, (ii) obtaining liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (iii) suspension of deferrals under the Plan.



 

 



 
16

--------------------------------------------------------------------------------

 



ARTICLE X
Funding


All Plan Participants and Beneficiaries are general unsecured creditors of the
Corporation with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Corporation to make benefit payments in the future.  It is
the intention of the Corporation that the Plan be considered unfunded for tax
purposes.


The Corporation may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.


The Corporation may, but is not required to, establish a grantor trust which may
be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder.  Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors.  To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder.  Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.



 

 



 
17

--------------------------------------------------------------------------------

 

ARTICLE XI
Change of Control


11.1           Change of Control.


A “Change of Control” shall mean:


(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section; or


(b)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such

 

 



 
18

--------------------------------------------------------------------------------

 

corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(d)           Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
Notwithstanding the foregoing, for purposes of subsection (a) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Corporation which reduces the Outstanding Corporation Common
Stock or the Outstanding Corporation Voting Securities, the beneficial ownership
of a Person increases to 20% or more of the Outstanding Corporation Common Stock
or the Outstanding Corporation Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 20% or more of the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities by
reason of share purchases by the Corporation and, after such share purchases by
the Corporation, such Person becomes the beneficial owner of any additional
shares of the Outstanding Corporation Common Stock or the Outstanding
Corporation Voting Stock, for purposes of subsection (a) of this Section, a
Change of Control shall be deemed to have taken place.


11.2           Effect of Change of Control.


(a)           Upon a Change of Control, the Corporation shall establish, if one
has not been established, a grantor trust, as described in Article X and shall
contribute to such trust within seven days of the Change of Control and within
thirty days of the end of each Plan Year thereafter, a lump sum payment equal to
the difference between the aggregate value of all Participants’ Accounts and the
value of the assets of the trust on the date of the Change of Control or end of
the Plan Year.


(b)           Notwithstanding any other provision in any other Article of this
Plan to the contrary, in the event a Participant separates from service to the
Corporation or an Affiliate within two years following a change of control event
as defined in Treasury Regulations section 1.409A-3(i)(5), with respect to the
Company, other than on account of the Participant’s death or or Disability, (i)
the value of all amounts deferred by a Participant which have not yet been
credited to the Participant’s Account and (ii) the value of such Participant’s
Account shall be paid to Participant in a lump-sum payment no later than thirty
days after the date of the Participant’s separation from service; provided,
however, that with respect to the Post-2004 Account of a Key Employee, such
distribution shall be paid on first day of the month following the six–month
anniversary of the Participant’s separation from service (and shall be
calculated as of that date).  The value of such Participant’s Deferred Stock
Unit Account shall be paid in shares of the Corporation’s common stock (or the
stock of an Acquiring Corporation as provided

 

 



 
19

--------------------------------------------------------------------------------

 

in Section 11.2(c)) with fractional shares paid in cash and the value of such
Participant’s Deferred Cash Account shall be paid in cash.


(c)           Upon a Change of Control, each Participant’s Deferred Stock Unit
Account shall be adjusted as provided in Section 4.2(c).  The amount of such
adjustment shall be determined by the Board (which, for this purpose, shall be
comprised solely of employee members of the Board prior to the Change of
Control) so as to reflect fairly and equitably appropriate circumstances as the
Board deems appropriate, including, without limitation, the recent price of
shares of the Corporation’s common stock.  For purposes of adjustments under
this Section 11.2(c), the value of a Participant’s Deferred Stock Unit Account
shall be adjusted to the greater of (1) the Closing Price on or nearest the date
on which the Change of Control is deemed to occur, or (2) the highest per share
price for shares of the Corporation’s common stock actually paid in connection
with the Change of Control.  In the event the consideration received in the
Change of Control transaction by the holders of the Corporation’s common stock
includes shares of stock of another corporation (an “Acquiring Corporation”),
the adjustment under this Section 11.2(c) shall include converting each Deferred
Stock Unit into units of stock of the Acquiring Corporation of the same class as
the shares received by the holders of the Corporation’s common stock in the
Change of Control transaction using the same exchange ratio as the exchange
ratio used in the Change of Control transaction and such units shall be deemed
to be equivalent in value to the fair market value of such shares of the
Acquiring Corporation.  Such units shall thereafter be deemed to be Deferred
Stock Units within the meaning of this Plan and accounted for and adjusted
accordingly.  Any other adjustment made to a Deferred Stock Unit Account,
including an adjustment relating to other consideration received in the Change
of Control transaction by the holders of the Corporation’s common stock, shall
be credited to the Participant’s Deferred Cash Account.





 

 



 
20

--------------------------------------------------------------------------------

 

ARTICLE XII
Plan Administration


12.1           Appointment of Administrator.  The Corporation shall serve as the
Administrator unless the Committee has appointed one or more persons to serve as
the Administrator for the purpose of administering the Plan.  In the event more
than one person is appointed, the persons shall form a committee for the purpose
of functioning as the Administrator.  If the Committee has so appointed an
Administrator, the person or committeemen serving as Administrator shall serve
for indefinite terms at the pleasure of the Committee, and may, by thirty days
prior written notice to the Committee, terminate such appointment.


12.2           Duties and Responsibilities of Plan Administrator.


(a)           The Administrator shall maintain and retain necessary records
regarding its administration of the Plan.


(b)           The Administrator is empowered to settle claims against the Plan
and to make such equitable adjustments in a Participant’s or Beneficiary’s
rights or entitlements under the Plan as it deems appropriate in the event an
error or omission is discovered or claimed in the operation or administration of
the Plan as provided in Section 12.3.


(c)           The Administrator has the authority in its sole judgment and
discretion to construe the Plan, correct defects, supply omissions or reconcile
inconsistencies to the extent necessary to effectuate the Plan, and such action
shall be conclusive and binding on all Participants.


12.3           Claims Procedures.


(a)           Any claim by a Participant or his or her Beneficiary (hereafter
the “Claimant”) for benefits shall be submitted in writing to the
Administrator.  The Administrator shall be responsible for deciding whether such
claim is payable, or the claimed relief otherwise is allowable, under the
provisions and rules of the Plan (a “Covered Claim”).  The Administrator
otherwise shall be responsible for providing a full review of the
Administrator’s decision with regard to any claim, upon a written request.


(b)           Each Claimant or other interested person shall file with the
Administrator such pertinent information as the Administrator may specify, and
in such manner and form as the Administrator may specify; and, such person shall
not have any rights or be entitled to any benefits, or further benefits,
hereunder, as the case may be, unless the required information is filed by the
Claimant or on behalf of the Claimant.  Each Claimant shall supply, at such
times and in such manner as may be required, written proof that the benefit is
covered under the Plan.  If it is determined that a Claimant has not incurred a
Covered Claim or if the Claimant shall fail to furnish such proof as is
requested, no benefits, or no further benefits, hereunder, as the case may be,
shall be payable to such Claimant.

 

 



 
21

--------------------------------------------------------------------------------

 

(c)           Notice of any decision by the Administrator with respect to a
Claim generally shall be furnished to the Claimant within ninety days following
the receipt of the claim by the Administrator (or within ninety days following
the expiration of the initial ninety-day period in any case where there are
special circumstances requiring extension of time for processing the claim).  If
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished by the Administrator to the
Claimant.


(d)           Commencement of benefit payments shall constitute notice of
approval of a claim to the extent of the amount of the approved benefit.  If
such claim shall be wholly or partially denied, such notice shall be in
writing.  If the Administrator fails to notify the Claimant of the decision
regarding his or her claim in accordance with the “Claims Procedure” provisions,
the claim shall be “deemed” denied; and, the Claimant then shall be permitted to
proceed with the claims review procedure provided for herein.


(e)           Within sixty days following receipt by the Claimant of notice of
the claim denial, or within sixty days following the date of a deemed denial,
the Claimant may appeal denial of the claim by filing a written application for
review with the Administrator.  Following such request for review, the
Administrator shall fully review the decision denying the claim.  The decision
of the Administrator then shall be made within sixty days following receipt by
the Administrator of a timely request for review (or within one hundred and
twenty days after such receipt, in a case where there are special circumstances
requiring an extension of time for reviewing such denied claim).  The
Administrator shall deliver its decision to the Claimant in writing.  If the
decision on review is not furnished within the prescribed time, the claim shall
be deemed denied on review.


(f)           For all purposes under the Plan, the decision with respect to a
claim (if no review is requested) and the decision with respect to a claims
review (if requested), shall be final, binding and conclusive on all
Participants, Beneficiaries and other interested parties, as to all matters
relating to the Plan and Plan benefits.  Further, each claims determination
under the Plan shall be made in the absolute and exclusive discretion and
authority of the Committee.





 

 



 
22

--------------------------------------------------------------------------------

 

ARTICLE XIII
Amendment or Termination of Plan


The Plan may be terminated or amended at any time by the Board, effective as of
any date specified.  Any such action taken by the Board shall be evidenced by a
resolution and shall be communicated to Participants and Beneficiaries prior to
the effective date thereof.  No amendment or termination shall decrease a
Participant’s Deferral Benefit accrued prior to the effective date of the
amendment or termination. Solely with respect to a Participant’s Pre-2005
Account, the Board reserves the right unilaterally to shorten the deferral
period of any Participant hereunder in its sole discretion if, in its sole
discretion, it determines that to do so will be fair and equitable to the
Participant.





 

 



 
23

--------------------------------------------------------------------------------

 

ARTICLE XIV
Miscellaneous


14.1           Non-assignability.  The interests of each Participant under the
Plan are not subject to claims of the Participant’s creditors; and neither the
Participant nor his Beneficiary shall have any right to sell, assign, transfer
or otherwise convey the right to receive any payments hereunder or any interest
under the Plan, which payments and interest are expressly declared to be
non-assignable and non-transferable.


14.2           Notices and Elections.  All notices required to be given in
writing and all elections required to be made in writing under any provision of
the Plan shall be invalid unless made on such forms as may be provided or
approved by the Administrator and, in the case of a notice or election by a
Participant or Beneficiary, unless executed by the Participant or Beneficiary
giving such notice or making such election.  Notices and elections shall be
deemed given or made when received by any member of the committee that serves as
Administrator.


14.3           Delegation of Authority.  Whenever the Corporation is permitted
or required to perform any act, such act may be performed by its Chief Executive
Officer or President or other person duly authorized by its Chief Executive
Officer or President or its Board.


14.4           Service of Process. The Administrator shall be the agent for
service of process on the Plan.


14.5           Governing Law.  The Plan shall be construed, enforced and
administered in accordance with the laws of the Commonwealth of Virginia.


14.6           Binding Effect.  The Plan shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns, and the Participant and
his heirs, executors, administrators and legal representatives.


14.7           Severability. If any provision of the Plan should for any reason
be declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.


14.8           Gender and Number.  In the construction of the Plan, the
masculine shall include the feminine or neuter and the singular shall include
the plural and vice-versa in all cases where such meanings would be appropriate.


14.9           Titles and Captions. Titles and captions and headings herein have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.


14.10                      Stock Subject to Plan.  Up to 800,000 shares of the
Corporation’s common stock may be distributed pursuant to Section 7.3. In the
event of a transaction described in Section 4.2(c), the maximum number of shares
that may be distributed shall be adjusted as the Board, in its sole discretion,
deems appropriate.

 

 



 
24

--------------------------------------------------------------------------------

 



14.11                      Effective Date/Term.  This Plan, as amended and
restated, has been approved by the Board, effective November 3, 2008.  No
Deferral Contributions may be made under the Plan for any Plan Year ending after
December 31, 2013. Except as provided in Section 13.1 with respect to a
Participant’s Pre-2005 Account or Section 7.8, the expiration or termination of
this Plan in whole or in part shall not shorten the deferral period of any
Participant.








457378v26



 

 



 
25

--------------------------------------------------------------------------------

 
